TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-06-00556-CV


Betty Richter, Appellant

v.

Keith Richter, Appellee




FROM THE DISTRICT COURT OF COMAL COUNTY, 22ND JUDICIAL DISTRICT
NO. C2005-0682A, HONORABLE JACK H. ROBISON, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N
 
		We dismiss this appeal for want of jurisdiction.  The order appealed from was signed
on June 5, 2006.  Because no motion or other document triggering the extended timetables was filed,
the notice of appeal was due July 5, 2006.  See Tex. R. App. P. 26.1.  The notice of appeal was not
filed until September 18, 2006.  Betty Richter filed a Motion to Extend Post-Judgment Deadlines
in the trial court, requesting a finding that she did not receive notice of the judgment until August
17, 2006.  See Tex. R. Civ. P. 306a.  The hearing was set for September 26, 2006.  The clerk's record
filed in this appeal did not contain a ruling.  Without a finding that she did not receive notice until
August 17, 2006 or later, Betty Richter's notice of appeal was untimely filed.
		By letter dated November 16, 2006, this Court's clerk requested an explanation from
appellant regarding the apparent untimeliness of the filing of her notice of appeal.  The response was 

due November 27, 2006.  The letter warned that, absent a response, the appeal would be dismissed.
		Appellant did not file a response to the clerk's request.  At this Court's request, the
Comal County District Clerk sent a copy of the district court's docket sheet listing orders of the
court.  This sheet contains the notation "motion to extend denied" on September 26, 2006. 
		Because appellant's notice of appeal was untimely, we lack jurisdiction over this
appeal.  See Wilkins v. Methodist Health Care Sys., 160 S.W.3d 559, 564 (Tex. 2004).  We dismiss
this appeal for want of jurisdiction.


  
						G. Alan Waldrop, Justice
Before Justices Patterson, Pemberton and Waldrop
Dismissed for Want of Jurisdiction
Filed:   March 14, 2007